DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) in view of the previously cited prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "second components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not establish a plurality of second components. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 11, 16, 20, 23, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al US 10,468,384.

Pertaining to claims 1, 11 and 16, Yang teaches a System-in-Package (SiP) device, the SiP device comprising:
a SiP substrate 200 having a top surface and a bottom surface;
a plurality of conductors 284 arranged on the bottom surface of the SiP substrate See Figure 9; 
a multi-layer interposer substrate 150 having a first surface and a second surface that is opposite to the first surface, wherein the interposer substrate is disposed on the top surface side of the SiP substrate see Figure 9; 
a first component 251 connected to the interposer substrate 150 and disposed on the first surface side of the interposer substrate 150; and 
a second component 104 connected to the interposer substrate 150 and disposed on the second surface side of the interposer substrate 150, wherein;
the interposer substrate has a plurality of vias 158, and
the first and second components are interconnected to each other using one or more conductive traces and one or more vias of the multi-layer interposer substrate See Figure 9.
Note for claim 11, Yang teaches a “high speed” component, which is understood in the art to include components having clock speeds greater than or equal to 1 Ghz see Col 1 lines 15-25

Pertaining to claims 6 and 20, Yang teaches the device of claim 1, wherein the interposer substrate 150 is electrically connected to the SiP substrate using one or more of wires, a ball grid array, and clips See Figures 7a and 7b where 150 is connected to 200 with conductive bumps 236 or solder balls 240-242.

Pertaining to claim 7, Yang teaches the device of claim 1, further comprising:
one or more passive devices See Figure 9 elements 260-264, wherein at least one of said passive devices is electrically connected to one of the first and second components using the interposer substrate.

Pertaining to claim 23, Yang teaches the module of claim 11, wherein interconnection 158 between the first 251 and second 104 components are made using one or more vias 158 and etched conductors 156 in the interposer substrate 150 arranged to reduce signal timing delays. See Figure 9

Pertaining to claim 26, Yang teaches the device of claim 1, where in one or more connecting points of the first component 251 and one or more connecting points of the second components 104 are aligned, thereby reducing length of signal path between the first and second components and thus reducing signal timing delays.  See Figure 9.  “aligned” is broad, and does not imply any specific orientation.  For example, it could mean vertically, or diagonally, additionally “reducing signal timing delays” can be achieved in many orientations and not just vertical alignment depending on material and structure.  

312 attached to the bottom surface of the SiP substrate 200 See Figure 14a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 17, 18, 21, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Yang et al US 10,636,765 (‘765).

Pertaining to claims 2 and 17, Yang teaches the device of claim 1, including wherein said second component is a processor Col 3 lines 25-43, but does not teach wherein the device further comprises a third component.  The ‘765 reference teaches an alternative layout including a third component.  For example, if structure 230 of the ‘765 reference replaced structure 251 of the Yang reference, the combination would teach:
a third component 124a or 124b connected to the interposer substrate and disposed on the first surface side of the interposer substrate, wherein said first component is a memory 124a or 124b and said third component 124a or 124b is a memory. Col 3 lines 43-57 (‘765 reference).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of the ‘765 reference into the device of Yang by swapping out package 251 of Yang with structure 230 of the ‘765 reference.  The ordinary artisan would have been motivated to modify Yang in the manner set 

Pertaining to claims 5 and 24:
the first component is at least one of: (1) a package memory and (ii) a memory in die form,
the second component is at least one of: (1) a processor and (ii) a programmable logic device, see rejection of claim 3 above and
the first and second components are connected using one or more buses having bus bit widths of at least one of 8, 16, 32, and 64 bits. Yang is silent with respect to said first and second components are connected using bus bit widths of at least one of 8, 16, 32 and 64 bits. However these bus bit widths are ubiquitous in the art and one of ordinary skill at the time of the invention would have been aware of their use and relevance. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co v. Teleflex Inc.

Pertaining to claim 18, Yang teaches the device of claim 17, further comprising:
Attaching one or more passive devices See Figure 9 elements 260-264, to the interposer substrate on the first surface side or the second surface side of the interposer substrate.

Pertaining to claims 21 and 25, Yang teaches the device of claim 1, including a high speed device.  Yang does not teach wherein the first and second components have clock speeds greater than or equal to 1 GHz.  However, see the rejection of claims 2 and 3 above in view of the ‘765 reference, which provides which is understood in the art at the time the invention was filed to include components having clock speeds greater than or equal to 1 GHz, see Col 1 lines 15-25

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Gillingham US 2013/0134607.

Pertaining to claim 27, Yang teaches the device of claim 1, including an interposer substrate electrically connected to the SiP substrate, but does not teach using wires to electrically connect the two. However, wire bonding is well known and obvious to one of ordinary skill in the art at the time the invention was filed, and would be considered an alternative to the electrical connection methodology used by Yang.  Gillingham teaches wire bonding an interposer to a substrate.  See [0043-0044].  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yang and Gillingham to enable the connection step of Yang to be performed according to the teachings of Gillingham because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed connection step of Yang and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang/’765 as applied to claim 2 above, and further in view of Gillingham US 2013/0134607.

Pertaining to claim 3, Yang in view of the ‘765 reference teach the device of claim 2, but do not teach stacking components and electrically connecting them using a second interposer.  Gillingham teaches stacking memory chips and using an interposer to connect them is a well known prior art method See Figure 1 (prior art) elements 104 and 106.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gillingham into the method of Yang/’765 by stacking memory chips connected with an interposer.  The ordinary artisan would have been motivated to modify Yang/’765 in the manner set forth above for at least the purpose of enabling higher chip density.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        11/16/21